710 S.E.2d 45 (2011)
STATE of North Carolina
v.
Kunta Kinta DILLARD.
No. 133P11.
Supreme Court of North Carolina.
June 15, 2011.
Benjamin Dowing-Sendor, Assistant Appellate Defender, for Dillard, Kunta Kinta.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.
Howard Neumann, Assistant District Attorney, for State of North Carolina.
Staples Hughes, Appellate Defender, for Dillard, Kunta Kinta.
Derrick Charles Mertz, Assistant Attorney General, for State of North Carolina.
J. Douglas Henderson, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 4th of April 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 15th of June 2011."